DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 01/04/2022. Claims 1-3, 5-12, 15, and 18-21 have been amended.  Claims 4, 13-14 and 16-17 have been canceled and claims 22-24 have been newly added.

Claim Objections
The applicant respectfully amended and canceled to address a claim dependency issue and a potential antecedent basis issue. Therefore, the objection to 9, 15, 16-17 and 19-20 have been withdrawn.

Information Disclosure Statement
The IDS received on 02/22/2022 has been entered and references cited within carefully considered.

Response to Arguments
Applicant's arguments/remarks filled on 01/04/2022, with respect to the claims 1, 10 and 15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Reason for Allowance
Claims 1, 10 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “a calculator configured to determine, based on the retrieved signal strength indications, a localization of the device relative to the Bluetooth multimedia devices by fingerprinting, wherein the Bluetooth chip is further configured to: select at least one Bluetooth multimedia device to which the multimedia stream is to be streamed based on the retrieved indications of signal strength and the determined localization, and stream a multimedia stream to the selected at least one of the plurality of Bluetooth multimedia devices.” 
	The first closest prior art, Pan et al. (US Pub. No.: 2015/0195857 A1) discloses a 
mobile audio stream broadcasting method has steps as follows: establishing a fist Bluetooth (BT) connection between a mobile device and at least one of a plurality of BT speakers; detecting connection signal strength and designating the BT speaker with maximum of connection signal strength as a first BT target speaker; establishing a second BT connection; transmitting an audio stream data to the first BT target speaker for broadcasting music via the second BT connection; detecting connection signal strength of the first BT target speaker continuously and automatically via the first BT connection; determining whether connection signal strength of the first BT target speaker is lower than a preset threshold value; if connection signal strength of the first BT target speaker is lower than the preset 
	The second closest prior art, Buchheim et al. (US Pub. No.: 2014/0135041A1) discloses a locator device and system including (a) a beacon, configured to be located via a wireless means; and (b) an adhesive means, adapted to adhere the beacon to a substantially flat surface, wherein the beacon is configured to be tracked by a mobile device running a mobile application adapted to locate the beacon via the wireless means.
	The third closest prior art, Ricci et al. (US Patent No.: 9,020,697 B2) discloses methods and systems for a device discovery daemon that bases access of a communication device to an on-board vehicle network on device location are provided.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-3,5-12,15 and 18-24 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465





/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465